 

INDEPENDENT CONSULTANT AGREEMENT

 

This Independent Consultant Agreement (this “Agreement”) is dated effective as
of the 4th day of December, 2018 (the “Effective Date”).

 

BETWEEN:

 

ICOx INNOVATIONS INC., a corporation duly incorporated under the laws of the
state of Nevada with a business address at 4101 Redwood Avenue, Building F, Los
Angeles, CA 90066

 

(email: jimmy.geiskopf@icoxinnovations.com)

 

(the “Company”)

 

AND:

 

SWAPAN KAKUMANU, an individual having an address at 193 Simcoe Circle SW,
Calgary, Alberta T3H 4S3, Canada

 

(email: swapan.kakumanu@icoxinnovations.com)

 

(the “Consultant”)

 

WHEREAS:

 

A.       The Company is engaged in the business providing services to entities
and persons who wish to conduct crypto currency offerings;

 

B.       The Consultant has considerable expertise in the general management of
start-ups, financial and business matters; and

 

C.       The Company wishes to obtain, and the Consultant wishes to provide,
certain services to the Company on the terms and conditions set out in this
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Consultant
(each, a “Party” and, together, the “Parties”) covenant and agree as follows:

 

1.Services to be Provided

 

1.1Commencing on the Effective Date, the Consultant will hold the position of
Chief Financial Officer and provide such services to the Company as are
described in Schedule A to this Agreement (the “Services”). The Consultant will
also provide any other services not specifically mentioned in Schedule A, but
which, by reason of the Consultant’s capability, he knows or ought to know are
necessary to ensure that the best interests of the Company are maintained. The
Consultant shall be reasonably available to perform the Services required under
this Agreement.

 

- 2 - 

 

 

1.2The Consultant will report to the Board of Directors of the Company (the
“Board”) and will keep the Board informed of all matters concerning the Services
as requested by the Board from time to time.

 

1.3The Consultant will perform the Services to the level of competence and skill
one would reasonably expect from someone who has skills and experience similar
to that of the Consultant. The Consultant shall devote sufficient working time,
attention and ability in a timely manner to the Business of the Company (as
defined herein), and to any associated company, as is reasonably necessary for
the proper performance of the Services pursuant to this Agreement.

 

1.4The Consultant will not have any right or authority, express or implied, to
commit or otherwise obligate the Company in any manner whatsoever, except to the
extent specifically authorized by the Board. The Consultant is not authorized to
make any representation, contract or commitment on behalf of the Company unless,
prior to such time, he is specifically authorized in writing to do so by the
Board.

 

1.5The Consultant will faithfully, honestly and diligently serve the Company,
use his best efforts to promote the best interests of the Company and co-operate
with the Company, and utilize maximum professional skill and care to ensure that
the Services are rendered to the satisfaction of the Company.

 

1.6The Consultant will comply with all applicable rules, laws and regulations,
and all applicable Company policies (to the extent they have been provided to
Consultant by the Company), having application to the carrying out and
performance of his obligations under this Agreement.

 

1.7At all times while on the Company’s premises or representing the Company in
any other location in connection with the provision of the Services, the
Consultant will observe the Company’s rules and regulations with respect to
conduct, health, safety and protection of persons and property.

 

2.Independent Consultant Relationship

 

2.1It is expressly agreed that the Consultant’s relationship with the Company is
that of an independent contractor in performing the Services under this
Agreement, and nothing in this Agreement is intended to, or shall be construed
to, create a partnership, agency, joint venture, employment or similar
relationship between the Consultant and the Company.

 

2.2The Consultant will not be entitled to any of the benefits that the Company
may make available to its employees from time to time, including, but not
limited to, group health or life insurance, profit-sharing or retirement
benefits. The Company will not pay any contribution to any pension plan,
employment insurance or withholding taxes, nor provide any other contributions
or benefits, which might be expected in an employer-employee relationship on
behalf of the Consultant.

 

- 3 - 

 

 

2.3The Consultant is solely responsible for, and will file on a timely basis,
all tax returns and payments required to be filed with or made to any federal,
state or local tax authority with respect to the performance of the Services and
the consideration therefor under this Agreement.

 

2.4The Consultant is solely responsible for, and must maintain adequate records
of, expenses incurred in the course of performing the Services.

 

2.5The Consultant represents and warrants that the Consultant has the right to
provide the Services to the Company without violation of obligations to others
and that any advice, information and documents given by the Consultant to the
Company under this Agreement may be used fully and freely by the Company, unless
otherwise so designated orally or in writing by the Consultant at the time of
communication of such information.

 

3.CONSIDERATION FOR SERVICES

 

3.1As compensation for carrying out the Services during the term of this
Agreement, the Company agrees to pay to the Consultant a consulting fee in the
amount of $5,000 per month, to be paid on a monthly basis at the end of each
month.

 

3.2Unless otherwise waived by the Company, the Consultant will submit monthly
reports to the Company showing the amount of hours worked by the Consultant on
behalf of the Company during that period.

 

3.3The Consultant may incur expenses in the name of the Company, provided such
expenses relate solely to the carrying out of the Services pursuant to this
Agreement. The Consultant will, as soon as practicable, forward all invoices for
expenses incurred on behalf of the Company and the Company agrees to pay said
invoices within 30 days of receipt. Any expenses of $500 or greater incurred by
the Consultant in connection with the carrying out of the Consultant’s duties
pursuant to this Agreement must be approved by the Company in writing prior to
the incurring of such expenses by the Consultant, unless pre-approval is
impractical or impossible.

 

4.Term and Termination

 

4.1This Agreement will commence on the Effective Date and will continue for
twelve (12) months (the “Term”), unless terminated in accordance with Section
4.3 or renewed in accordance with Section 4.2.

 

4.2Notwithstanding Section 4.1, this Agreement will automatically be renewed for
subsequent terms of twelve (12) months unless the Company provides written
notice to the Consultant by no later than 30 days prior to the last day of the
applicable Term of its intention to not renew this Agreement. If this Agreement
is renewed, the Board will perform an annual review of compensation paid to the
Consultant, at the time such renewal is offered to the Consultant.

 

- 4 - 

 

 

4.3Notwithstanding Section 4.1, this Agreement may be terminated at any time by:

 

(a)the Consultant giving at least 30 days advance notice in writing to the
Company;

 

(b)the Company by giving at least 30 days advance notice in writing to the
Consultant; or

 

(c)the Company without notice in the event that the Consultant: (i) breaches any
term of this Agreement, (ii) neglects the Services or any other duty to be
performed by the Consultant under this Agreement, (iii) engages in any conduct
which is dishonest, or damages the reputation or standing of the Company, (iv)
is convicted of any criminal act, (v) engages in any act of moral turpitude,
(vi) files a voluntary petition in bankruptcy, or (vii) is adjudicated as
bankrupt or insolvent.

 

4.4Upon termination of this Agreement for any reason, the Consultant shall
promptly deliver the following in accordance with the directions of the Company:

 

(a)a final accounting, reflecting the balance of expenses incurred on behalf of
the Company as of the date of termination;

 

(b)all documents pertaining to the Company or this Agreement, including, but not
limited to, all Confidential Information, books of account, correspondence and
contracts; and

 

(c)all equipment and any other property belonging to the Company.

 

4.5If this Agreement is terminated for any reason set forth in Section 4, then
the Consultant will be entitled to the fees earned to the effective date of
termination and any expenses incurred on behalf of the Company prior to the
effective date of termination which are otherwise reimbursable by the Consultant
pursuant to the terms of this Agreement.

 

4.6The definitions contained in this Agreement and the rights and obligations
contained in this Section 4 and in Sections 5, 6, 7 and 8 will survive any
termination or expiration of this Agreement.

 

4.7Upon the termination of this Agreement for whatever reason, the Consultant
shall upon the request of the Company, immediately resign, without claim for
compensation or severance of any kind whatsoever, from all offices and
directorships held by him in the Company or any affiliated company and in the
event of their respective failure to do so the Company is hereby irrevocably
authorized to appoint its designated person in their respective names and on
their behalf to execute any documents and to do all things requisite to give
effect thereto.

 

- 5 - 

 

 

4.8The Consultant shall not, at any time after the termination of this
Agreement, represent himself as being in any way connected with or interested in
the business of the Company.

 

5.Confidentiality

 

5.1For the purposes of this Agreement, “Confidential Information” means
information, whether or not originated by the Consultant, that relates to the
business or affairs of the Company, its affiliates, clients, sales personnel or
suppliers and is confidential or proprietary to, about or created by the
Company, its affiliates, clients or suppliers (whether or not reduced to writing
or designated or marked as confidential), including, but not limited to, the
following:

 

(a)any technical and non-technical information related to the Company’s business
and current, future and proposed products and services of the Company,
including, without limitation, Company Innovations (as defined herein), Company
Property (as defined herein) and the Company’s information concerning research,
development, design and product details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, and business plans;

 

(b)information relating to strategies, research, communications, business plans
and financial data of the Company;

 

(c)any information of or regarding the Company and its business which is not
readily publicly available;

 

(d)work product resulting from or related to work or projects performed, or to
be performed, for the Company or its affiliates, including, but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

 

(e)any intellectual property contributed to the Company, and any other technical
and business information of the Company and its affiliates which is of a
confidential, trade secret and/or proprietary character;

 

(f)marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques, methods
of obtaining business, forecasts and forecast assumptions and volumes, current
and prospective client lists, and future plans and potential strategies of the
Company that have been or are being discussed;

 

(g)information belonging to third parties or which is claimed by third parties
to be confidential or proprietary and which the Company has agreed to keep
confidential; and

 

(h)any other information that becomes known to the Consultant as a result of
this Agreement or the services performed hereunder, including information
received by the Company from others, that the Consultant, acting reasonably,
believes is confidential information or that the Company takes measures to
protect.

 

- 6 - 

 

 

5.2The Consultant’s obligations under this Section 5 do not apply to any
Confidential Information that the Consultant can demonstrate: (a) was in the
public domain at or subsequent to the time the Confidential Information was
communicated to the Consultant by the Company through no fault of the
Consultant; (b) was rightfully in the Consultant’s possession free of any
obligation of confidence at or subsequent to the time the Confidential
Information was communicated to the Consultant by the Company; or (c) was
independently developed by the Consultant without use of, or reference to, any
Confidential Information communicated to the Consultant by the Company. A
disclosure of any Confidential Information by Consultant in response to a valid
order by a court or other governmental body or as otherwise required by law will
not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes, provided, however, that the Consultant
provides prompt prior written notice thereof to the Company to enable the
Company to seek a protective order or otherwise prevent the disclosure

 

5.3The Consultant acknowledges that the Confidential Information is a valuable
and unique asset of the Company and that the Confidential Information is and
will remain the exclusive property of the Company. The Consultant agrees to
maintain securely and hold in strict confidence all Confidential Information
received, acquired or developed by the Consultant or disclosed to the Consultant
as a result of or in connection with the Services. The Consultant agrees that,
both during and after the termination of this Agreement, the Consultant will
not, directly or indirectly, divulge, communicate, use, copy or disclose or
permit others to use, copy or disclose, any Confidential Information to any
person, except as such disclosure may be consented to by prior written
authorization of the board of directors of the Company.

 

5.4The Consultant may use the Confidential Information solely to perform the
Services for the benefit of Company. The Consultant shall treat all Confidential
Information with the same degree of care as the Consultant accords to the
Consultant’s own confidential information, but in no case shall the Consultant
use less than reasonable care. The Consultant shall immediately give notice to
the Company of any unauthorized use or disclosure of the Confidential
Information. The Consultant shall assist the Company in remedying any
unauthorized use or disclosure of the Confidential Information.

 

5.5All Confidential Information and any materials and items (including, without
limitation, software, equipment, tools, artwork, documents, drawings, papers,
diskettes, tapes, models, apparatus, sketches, designs and lists) that the
Company furnishes to the Consultant, whether delivered to the Consultant by the
Company or made by the Consultant in the performance of the Services, and
whether or not they contain or disclose Confidential Information (collectively,
the “Company Property”), are the sole and exclusive property of the Company or
the Company’s affiliates, suppliers or customers. The Consultant agrees to treat
the Company Property with the same degree of care as the Consultant treats its
own property, but in no case shall the Consultant use less than reasonable care.
Within five (5) days after any request by the Company, the Consultant shall
destroy or deliver to the Company, at the Company’s option: (a) all Company
Property and (b) all materials and items in the Consultant’s possession or
control that contain or disclose any Confidential Information. The Consultant
will provide the Company a written certification of the Consultant’s compliance
with the Consultant’s obligations under this Section 5.5.

 

- 7 - 

 

 

5.6During the term of this Agreement, the Consultant will not accept work, enter
into a contract or accept an obligation in breach of the Consultant’s
obligations under Section 7 of this Agreement, or the scope of the Services to
be rendered for Company, under this Agreement. The Consultant warrants that, to
the best of the Consultant’s knowledge, there is no other existing contract or
duty on the Consultant’s part that conflicts with or is inconsistent with this
Agreement.

 

5.7The Consultant represents and warrants that the Consultant has not used and
will not use, while performing the Services, any materials or documents of
another company which the Consultant is under a duty not to disclose. The
Consultant understands that, while performing the Services, the Consultant shall
not breach any obligation or confidence or duty the Consultant may have to any
current or former client or employer. The Consultant represents and warrants
that it will not, to the best of its knowledge and belief, use or cause to be
incorporated in any of the Consultant’s work product, any data software,
information, designs, techniques or know-how which the Consultant or the Company
does not have the right to use.

 

5.8The Consultant will indemnify and hold harmless the Company from and against
any and all third party claims, suits, actions, demands and proceedings against
the Company and all losses, costs, damages, expenses, fees and liabilities
related thereto arising out of or related to: (a) an allegation that any item,
material or other deliverable delivered by the Consultant under this Agreement
infringes any intellectual property rights or publicity rights of a third party,
(ii) an alleged breach by the Consultant of any agreement between the Consultant
and any third party, or (ii) any negligence by the Consultant or any other act
or omission of the Consultant, including, without limitation, any breach of this
Agreement by the Consultant.

 

6.DISCLOSURE AND ASSIGNMENT OF WORK RESULTING FROM PROVISION OF SERVICES.

 

6.1In this Agreement, “Innovations” means all discoveries, designs,
developments, improvements, inventions (whether or not protectable under patent
laws), works of authorship, information fixed in any tangible medium of
expression (whether or not protectable under copyright laws), trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), mask
works, trademarks, service marks, trade names and trade dress. “Company
Innovations” means Innovations that: (a) result or derive from the provision of
the Services or from the Consultant’s knowledge or use of Confidential
Information; (b) are conceived or made by the Consultant (individually or in
collaboration with others) in the course of provision of the Services; (c)
result from or derive from the use or application of the resources of the
Company, its affiliates or suppliers; (d) relate to the Business of the Company
or to actual or demonstrably anticipated research and development by the Company
or its affiliates; or (e) the Consultant, solely or jointly with others,
creates, derives, conceives, develops, makes or reduces to practice during the
Term.

 

- 8 - 

 

 

6.2All Company Innovations shall be the exclusive property of the Company and
the Company shall have sole discretion to deal with Company Innovations. The
Consultant agrees that no intellectual property rights in the Company
Innovations are or shall be retained by him. For greater certainty, all work
done during the Term by the Consultant for the Company or its affiliates is the
sole property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright shall vest
in the Company or the relevant affiliate, as the case may be.

 

6.3The Consultant agrees to maintain adequate and current records of all Company
Innovations, which records shall be and remain the property of the Company. The
Consultant agrees to promptly disclose and describe to the Company all Company
Innovations. The Consultant hereby does and will irrevocably assign to the
Company or the Company’s designee all of the Consultant’s right, title and
interest in and to any and all Company Innovations and all associated records.

 

6.4In consideration of the benefits to be received by the Consultant under the
terms of this Agreement, the Consultant hereby irrevocably sells, assigns and
transfers, and agrees in the future to sell, assign and transfer all right,
title and interest in and to the Company Innovations and intellectual property
rights therein, including, without limitation, all patents, copyright,
industrial design, circuit topography and trademarks, and any goodwill
associated therewith in Canada, the United States and worldwide to the Company
and the Consultant shall hold all the benefits of the rights, title and interest
mentioned above in trust for the Company prior to the assignment to the Company,
save and except for any moral rights which the Consultant shall waive. To the
extent any of the rights, title and interest in and to Company Innovations
cannot be assigned by the Consultant to the Company, the Consultant hereby
grants to the Company an exclusive, royalty-free, transferable, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit those non-assignable
rights, title and interest, including, but not limited to, the right to make,
use, sell, offer for sale, import, have made, and have sold, the Company
Innovations. To the extent any of the rights, title and interest in and to the
Company Innovations can neither be assigned nor licensed by the Consultant to
the Company, the Consultant hereby irrevocably waives and agrees never to assert
the non-assignable and non-licensable rights, title and interest against the
Company, any of the Company’s successors in interest, or any of the Company’s
customers.

 

6.5The Consultant agrees to perform, during and after the Term, all acts that
the Company deems necessary or desirable to permit and assist the Company, at
its expense, in obtaining, perfecting and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Company Innovations as
provided to the Company under this Agreement. If the Company is unable for any
reason to secure the Consultant’s signature to any document required to file,
prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, the Consultant hereby
irrevocably designates and appoints the Company and the Company’s duly
authorized officers and agents as the Consultant’s agents and attorneys-in-fact
to act for and on the Consultant’s behalf and instead of the Consultant to take
all lawfully permitted acts to further the filing, prosecution, registration,
memorialization of assignment, issuance and enforcement of rights in, to and
under the Company Innovations, all with the same legal force and effect as if
executed by the Consultant. The foregoing is deemed a power coupled with an
interest and is irrevocable.

 

- 9 - 

 

 

6.6If the Consultant incorporates or permits to be incorporated any Innovations
relating in any way, at the time of conception, reduction to practice, creation,
derivation, development or making of the Innovation, to the Company’s business
or actual or demonstrably anticipated research or development but which were
conceived, reduced to practice, created, derived, developed or made by the
Consultant (solely or jointly) either unrelated to the Consultant’s work for
Company under this Agreement or prior to the Effective Date (collectively, the
“Out-of-Scope Innovations”) into any of the Company Innovations, then the
Consultant hereby grants to the Company and the Company’s designees a
royalty-free, transferable, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to fully use,
practice and exploit all patent, copyright, moral right, mask work, trade secret
and other intellectual property rights relating to the Out-of-Scope Innovations.
Notwithstanding the foregoing, the Consultant agrees that the Consultant shall
not incorporate, or permit to be incorporated, any Innovations conceived,
reduced to practice, created, derived, developed or made by others or any
Out-of-Scope Innovations into any Company Innovations without the Company’s
prior written consent.

 

7.NON-INTERFERENCE WITH BUSINESS

 

7.1In this Agreement, “Business of the Company” means the business of providing
services for blockchain initial coin offerings.

 

7.2The Consultant agrees that, during the Term, he will not, on his own behalf
or on behalf of or in connection with any third party, directly or indirectly,
in any capacity whatsoever, including, without limitation, as an employer,
employee, principal, agent, director, officer, joint venturer, partner,
shareholder or other equity holder, lender or other debt holder, independent
contractor, licensor, licensee, franchisor, franchisee, distributor, consultant,
financier, supplier or trustee, or by or through any company, cooperative,
partnership, trust, unincorporated association or otherwise, anywhere in North
America:

 

(a)carry on, be engaged in, have any financial or other interest in or be
otherwise commercially involved in any endeavour, activity or business which is
in competition with the Business of the Company;

 

(b)canvass or solicit the business of (or procure or assist the canvassing or
soliciting of the business of) any customer, prospective customer or supplier of
the Company to supply or purchase any goods or services that are substantially
the same as or in competition with goods or services supplied in the Business of
the Company;

 

- 10 - 

 

 

(c)accept (or procure or assist the acceptance of) any business from any
customer, prospective customer, sales personnel or supplier that is
substantially the same as or in competition with the Business of the Company; or

 

(d)supply (or procure or assist the supply of) any goods or services to any
customer, prospective customer, sales personnel or supplier that are
substantially the same as or in competition with the goods or services supplied
in the Business of the Company.

 

7.3During the Term, and for a period of one (1) year immediately following the
termination or expiration of this Agreement, the Consultant agrees not to
solicit or induce any customer, prospective customer, supplier, sales personnel,
employee or independent contractor involved with the Company to terminate or
breach any employment, contractual or other relationship with Company, or to
otherwise discontinue or alter such third party’s relationship with the Company.

 

7.4During the Term, and for a period of six (6) months immediately following the
termination or expiration of this Agreement, the Consultant agrees not to, on
his own behalf or on behalf of or in connection with any third party, directly
or indirectly, in any capacity whatsoever, engage in any pattern of conduct that
involves the making or publishing of written or oral statements or remarks
(including without limitation the repetition or distribution of derogatory
rumours, allegations, negative reports or comments) which are disparaging,
deleterious or damaging to the integrity, reputation or goodwill of the Company
or any of its affiliates, officers, directors, employees, consultants or
advisors.

 

8.General

 

8.1This Agreement contains the entire Agreement and obligation between the
Parties with respect to its subject matter. No amendment to this Agreement will
be valid or effective unless in writing and signed by both Parties.

 

8.2The Parties agree that the Consultant’s obligations under this Agreement are
of a unique character that gives them particular value, and that the
Consultant’s breach of any of these obligations will cause irreparable and
continuing damage to the Company for which money damages are insufficient. The
Company is entitled to injunctive relief, a decree for specific performance, and
all other relief as may be proper (including money damages if appropriate),
without the need to post a bond.

 

8.3The Consultant acknowledges that the restrictions contained in Section 5, 6
and 7 are, in view of the nature of the Business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that any violation of any provision of those Sections could result in
irreparable injury to the Company. The Consultant agrees that, in the event it
violates any of the restrictions referred to in Section 5, 6 and 7, the Company
shall be entitled to such injunctive relief or other remedies at law or in
equity which the Court deems fit.

 

- 11 - 

 

 

8.4The Consultant expressly acknowledges that this Agreement is reasonable and
valid in all respects and irrevocably waives (and irrevocably agrees not to
raise) as a defence any issue of reasonableness in any proceeding to enforce any
provision of this Agreement, the intention of the Parties being to provide for
the legitimate and reasonable protection of the interests of the Company by
providing, without limitation, for the broadest scope, the longest duration and
the widest territory allowable by law.

 

8.5The Consultant agrees to indemnify the Company from all losses, claims,
actions, damages, assessments or demands (including reasonable legal fees and
expenses) which result from negligent acts or omissions of the Consultant in
providing the Services. Notwithstanding the foregoing, the Company agrees that
the Consultant will be covered by the Company’s Directors & Officers and
Employment Practices Liability Insurance, once such insurance is obtained by the
Company.

 

8.6Any notice, request, demand or other communication hereunder shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile or email, when
sent, if sent during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day; or (e)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth on the first page of
this Agreement or to such other address as either Party may advise the other in
writing from time to time in accordance with this Section 8.6.

 

8.7Each Party will be responsible for all of its own expenses, legal and other
professional fees, disbursements, and all other costs incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement and
all documents and instruments relating hereto. The Parties agree that they have
had adequate opportunity to seek independent legal advice with respect to the
subject matter of this Agreement, and have either obtained such advice or
consciously chosen not to do so with full knowledge of the risks associated with
not obtaining such legal advice.

 

8.8If any provision of this Agreement, including as to term or geographical
area, is held to be illegal, invalid or unenforceable under present or future
laws by any court of competent jurisdiction, such illegality, invalidity or
unenforceability shall not affect the legality, enforceability or validity of
any other provisions of this Agreement or of the same provision as applied to
any other fact or circumstance, and such illegal, unenforceable or invalid
provision shall be modified to the minimum extent necessary to make such
provision legal, valid or enforceable.

 

8.9Time shall be of the essence of this Agreement.

 

8.10The Consultant may not sell, assign or transfer any rights or interests
created under this Agreement or delegate any of the Consultant’s duties without
the prior written consent of the Company.

 

8.11The headings in this Agreement are inserted for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
Wherever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning the plural or feminine or a body politic or
corporate and vice versa where the context so requires.

 

8.12This Agreement will be governed by and construed in accordance with the laws
of the Province of British Columbia, and the federal laws of Canada applicable
therein, and each Party irrevocably submits to the exclusive jurisdiction of
courts of competent jurisdiction in the Province of British Columbia.

 

8.13This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or electronic form and the Parties agree that any signature
delivered by electronic transmission will be deemed to be the original signature
of the delivering Party.

 

8.14Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of United States.

 

- 12 - 

 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the day and
year first written above.

 

ICOx INNOVATIONS INC.

 

Per: /s/ James Geiskopf  

 

SIGNED, SEALED AND DELIVERED BY SWAPAN KAKUMANU IN THE PRESENCE OF:

)
) SWAPAN KAKUMANU   )     )   Witness Signature )     ) /s/ Swapan Kakuamnu
Witness Name ) SWAPAN KAKUMANU   )   Witness Address )     )     )     )  
Witness Occupation )  

 

 

 

 

SCHEDULE A

 

SERVICES

 

Defined terms used but not otherwise defined in this Schedule A have the meaning
ascribed thereto in the Independent Consultant Agreement dated effective
December 4, 2017 (the “Agreement”) between Swapan Kakumanu (the “Consultant”)
and ICOx Innovations Inc. (the “Company”) of which this Schedule A forms part.

 

The Services to be provided by the Consultant under the Agreement are as
follows:

 

(a)financial reporting, including oversight of preparation of financial
statements, reports and disclosure documents, coordination with any outside
accountant or auditor in the preparation of any regulatory disclosure documents,
and certifying required regulatory filings with applicable securities
commissions and stock exchanges;

 

(b)economic strategy and forecasting, including studying, analyzing and
reporting on trends and opportunities for expansion and projection of Company
growth and acquisitions or research;

 

(c)preparation for and analyzing of, or preparing budgets for, the Company’s
business activities;

 

(d)undertaking financing activities and supervising the Company’s investments;

 

(e)overseeing the Company’s accounting, which will include reviewing and payment
of expense reports and all other Company expenses, and monitoring income of the
Company and its affiliates;

 

(f)reviewing communications Company personnel have with outside parties that may
affect any existing and future investments of, or funding for, the Company;

 

(g)contributing to establishing and managing the Company’s legal and compliance
infrastructure; and

 

(h)such other activities as are reasonably directed by the Board.

 

 

 

